By the Court,
Belknap, C. J.:
This appeal is taken from a judgment of nonsuit entered upon defendants’ motion. The statement on appeal does not purport to contain all of the evidence adduced at the trial. This court has repeatedly held that a judgment of the district court will not be disturbed as being unsupported by the evidence when the statement fails to affirmatively show that it contains all of the material evidence. (Sherwood v. Sissa, 5 Nev. 349; Bowker v. Goodwin, 7 Nev. 135; Libby v. Dalton, 9 Nev. 23; Sherman v. Shaw, Id. 148; Mandlebaum v. Liebes, 17 Nev. 131; Caples v. C. P. R. R. Co., 6 Nev. 265.) In the absence of such showing, the court has uniformly indulged the presumption that the facts necessary to sustain the ruling were established at the trial. It results that the question of insufficiency of the evidence cannot be reviewed.
The only subject remaining for examination is the judgment roll, in which no error appears or is claimed. Judgment affirmed.